Citation Nr: 9905101	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-40 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from January 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied claims of entitlement to 
service connection for PTSD and a right knee disorder.  In 
November 1994 the appellant withdrew from appellate 
consideration the issue of service connection for a right 
knee disorder.  Thus, the sole issue on appeal is service 
connection for PTSD.

The appellant appeared at a hearing held at the RO on 
November 4, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

This case was previously before the Board in January 1997 
when it was remanded for further development.  The RO 
obtained additional medical records from VA and private 
sources.  The appellant did not clarify further his alleged 
stressors.  The RO determined that the appellant's alleged 
stressors were not specific enough to verify with the United 
States Army and Joint Services Environmental Support Group.  
The RO determined that the evidence available for review 
failed to establish that a stressful experience occurred.  
The RO then returned the case to the Board.


REMAND

Although the RO's attempts to locate the appellant's service 
medical records have been unsuccessful, his service personnel 
records indicate that he served two tours of duty in Vietnam, 
from August 1965 to July 1966 and from February 1967 to 
January 1968.  The appellant's military occupational 
specialty (MOS) was "intermediate speed radio operator."  
He was assigned to Headquarters Company, 62nd Engineering 
Battalion (C), USARPAC, for his first tour in Vietnam, and to 
the 5th Transportation Company (HB), USARPAC, for his second 
tour of duty.  His service personnel records indicate also 
that he participated in a campaign designated as 
"VN/CNTR/OFF Ph II," under the authority of "DA Msg 
826198."

Review of the appellant's claims file reveals that he 
required VA inpatient treatment for alcohol dependence in May 
1988, June 1988, October 1990, November 1990, and December 
1990.  In January 1992 the appellant was hospitalized for 
ethanol abuse and rule out PTSD.  During the period from 
February 8, 1993, to November 15, 1993, the appellant was 
hospitalized for alcohol dependence, panic disorder with 
agoraphobia, major depression, and generalized anxiety 
disorder.  Private medical records, from Mental Health Care, 
Inc., dated from December 1993 to November 1994, disclose 
treatment for depression, auditory hallucinations, and 
bipolar disorder.

The report of July 1993 VA general medical examination lists 
a diagnosis of PTSD; however, in September 1993 the physician 
who had conducted the July 1993 examination noted that his 
diagnoses should have been depression and drug abuse.

At an August 10, 1983 VA PTSD examination, the appellant was 
diagnosed with moderate PTSD.  The examiner indicated that 
psychological testing results were valid, although somewhat 
exaggerated.  He stated that a profile suggested a chronic 
state of worry, isolation, inadequacy, depression, and 
confused thinking, with reduced PTSD subscales.

At an August 12, 1993 VA PTSD examination, the appellant 
stated that while in Vietnam he had served aboard river boats 
and that his boat had been shelled by the enemy.  He also 
recalled that he had observed members of the 101st Airborne 
Division who were dead and wounded.  The examiner noted that 
the appellant, who had not been wounded in service, was 
unable to report any other significant trauma related to 
military service.  The physician opined that the appellant 
did not have symptoms of PTSD, in spite of psychological 
testing only two days previously indicating that the 
appellant had PTSD.  The examiner stated that the appellant 
did not satisfy the full criteria for PTSD and that the 
claimed traumatic experiences did not seem significant enough 
to support a diagnosis of PTSD.  A final diagnostic 
impression of major depressive disorder, in partial 
remission, and alcohol abuse and dependence, also in 
remission, was shown.

At a November 1994 hearing, the appellant described his 
alleged stressors.  He testified that during his first tour 
in Vietnam he had witnessed casualties from the 101st 
Airborne Division; however, no specific dates or names were 
given.  He stated also that during his second tour he had 
served aboard river boats, "LSUs," which transported 
ammunitions and tanks.  He reported that his boat had 
experienced enemy shelling on various occasions; however, no 
information was given concerning the name of his vessel, 
commanding officer, or comrades with whom he had served.  The 
appellant's representative argued that additional VA 
examination should be undertaken to reconcile the conflicting 
VA PTSD examinations discussed above.

From January to October 1997 the appellant participated in a 
treatment program at Mental Health, Inc., for bipolar 
disorder.

On July 11, 1997, the appellant contacted Pamela Turtle, his 
counselor at Mental Health Care, Inc., and stated that he 
needed a letter stating that he suffered from 
"disability/PTSD."

A July 14, 1997 memorandum from Mental Health Care, Inc., 
signed by Frederick McFalls, M.D., and Ms. Turtle, states 
that the appellant had been diagnosed with bipolar disorder 
and "also suffer[ed] from [PTSD]."

Because the RO did not make a specific finding as to whether 
the appellant engaged in combat with the enemy, the Board 
believes that additional development is necessary in this 
case, particularly in view of the appellant's service 
personnel records, which indicate that he participated in the 
campaign designated as "VN/CNTR/OFF Ph II."  Stegall v. 
West, 11 Vet. App. 268 (1998) (Remand instructions of the 
Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law.); see 
Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (Determination 
of whether a veteran engaged in combat is a "critical part" 
of the adjudication of a PTSD claim.); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); see also Gaines v. West, 11 Vet. App. 353, 359 
(Service personnel records indicating that the veteran 
"participated in operations against Viet Cong" required 
satisfactory explanation as to why the veteran had not 
engaged in combat.).  But see Gaines, 11 Vet. App. at 361 
(Holdaway, J. concurring) ("[S]imply 'being [in a combat 
theater]' [is] not, of itself, evidence that the [veteran] 
was exposed to the stress of combat.").

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the United 
States Army and Joint Services 
Environmental Support Group (ESG) at: 
7798 Cissna Road, Springfield, Virginia 
22150, and request verification of the 
incidents, described generally at the 
November 1994 hearing, reported by the 
appellant.  The RO should also request a 
determination as to whether the appellant 
was engaged in combat with the enemy.  Of 
particular interest is the appellant's 
participation in the campaign designated 
as "VN/CNTR/OFF Ph II," under the 
authority of "DA Msg 826198."  In this 
regard, the RO should provide ESG with 
the names of the units to which the 
appellant was assigned during his service 
in Vietnam and should provide ESG with 
all information, however general, that 
the appellant has proffered with respect 
to his claimed stressors.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

3. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
appellant to be examined, if possible, 
by a Board of two psychiatrists or 
psychologists, or combination thereof, 
who have not previously examined him 
to determine the nature and severity 
of his psychiatric disorder.  The RO 
must specify, for the examiners, the 
stressor or stressors that the RO has 
determined are established by the 
record.  The examiners must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  
Each psychiatrist should conduct a 
separate examination with 
consideration of the criteria for 
PTSD.  The examination should be 
conducted in accordance with the Dept. 
of Veterans Affairs Memorandum of 
September 29, 1997.  

 If the examiners determine that the 
veteran has any psychiatric disorder in 
addition to PTSD, the examiners should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiners should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

If there are different psychiatric 
disorder(s) than PTSD, the examiners 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing should be conducted.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiners prior to the examination.

4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  When it is satisfied that 
the record is complete and that the 
psychiatric examinations are adequate for 
rating purposes, the claim should be 
readjudicated by the RO. 

Following completion of the requested development, the 
appellant's claim should be readjudicated.  If the decision 
remains unfavorable, he and his representative should be 
given an appropriate supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.  

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

                                                       

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  The Memorandum may be found on Microsoft Internet at 
http://152.124.238.193/bl/21/exams/exams.htm.

- 8 -


